Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147571                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CINTAS CORPORATION,                                                                                     David F. Viviano,
           Petitioner-Appellee,                                                                                       Justices

  v                                                                 SC: 147571
                                                                    COA: 312004
                                                                    Ct of Claims: 11-001391-AA
  STATE TAX COMMISSION and MACOMB
  TOWNSHIP,
            Respondents-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 2, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           t0122
                                                                               Clerk